Bloodworth, J.
1. Eor no reason alleged does the excerpt from the charge, of which complaint is made, require the grant of a new trial, when it is considered in connection with the facts of the case. See Belcher v. State, 25 Ga. App. 493 (103 S. E. 852).
2. There was direct evidence that in the smoke-house of the defendant, at his residence, there was found a fifty-gallon barrel of mash which was “fermented and ready to make liquor,” and which if drunk to excess would produce intoxication. The conviction of the defendant did not, therefore, depend entirely upon circumstantial evidence, and it was not error, in the absence of a timely and appropriate written request, for the judge to omit to instruct the jury upon the law of circumstantial evidence.
3. The evidence authorized the verdict, and the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.